             Case 2:20-cv-00275-TOR                  ECF No. 12          filed 01/04/21     PageID.36 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


          BERKLEY INSURANCE COMPANY,                                 )
                             Plaintiff                               )
                                v.                                   )       Civil Action No.     2:20-CV-0275-TOR
                                                                     )
                                                                     )
             N&N EXCAVATION, LLC, et al.,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              Pursuant to Rule 41(a)(1)(A)(i) and the parties’ stipulation (ECF No. 10), this action is dismissed without prejudice
               and with each party bearing their own costs and attorneys' fees.



This action was (check one):

’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                            on the parties' Stipulation for Dismissal.
                                                                                               .


Date:      January 4, 2021.                                                 CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Bridgette Fortenberry
                                                                                          (By) Deputy Clerk

                                                                            Bridgette Fortenberry
